DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response filed 12/16/2020. Claims 1-20 are pending in the application. Claims 1-3,7-9 and 11-15 were amended and new claims 16-20 were added by the applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 20 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in step (a) recites “comprises at least one mineral” from a selection from a group; and dependent claim 7 recites “wherein the at least one mineral of step(a) “comprises an additional mineral”, followed by a selection from a group. The scope of the claimed invention is unclear. For clarity, it is suggested that the listing in claim 7 be included in claim 1 step(a) as “and optionally at least one mineral selected from”  followed by the listing in claim 7. Similarly, the listing in claim 9 is confusing. It is suggested the listing in claim 9 be included in claim 1 step(c) as  “and optionally at least one mineral selected from” followed by the listing in claim 9, for clarity.
Appropriate correction is required.
Claim 18 recites, “comprises calcium citrate” in further limiting the composition in claim 14 that includes calcium citrate. The scope of the claim is unclear. Appropriate correction is required.
Claims 14, 15 and 18 -20 are rejected under 35 U.S.C. 103 as being unpatentable over  Baxter et al. (WO2015/187817 A2 or WO2015/089009A1),cited by the applicant in an IDS.
Claim 14 is a product by process claim. A product by process claim is not limited by manipulations of process steps, only the structure implied by the steps; which is a spray dried nutritional product comprising proteins  including potato protein, minerals including calcium citrate, potassium citrate, potassium phosphate or combinations, carbohydrate and fat. The open-ended transitional phrase “comprising” does not preclude other ingredients in the composition. 
Regarding claim 15, Baxter’817   discloses that potato protein comprises  10%-90% of the protein in pediatric compositions, for example [0008].
Regarding  claims 18-20, Baxter’817 for example, discloses a spray dried nutritional composition as claimed; comprising potato protein, (both intact and hydrolyzed; for example,  see Baxter’817  [0047]) minerals including calcium, potassium in citrate and phosphate forms, (see working examples) carbohydrate and  fat.
It would have been obvious to one of ordinary skill in the art to include potato protein, fat, carbohydrate and suitable mineral components in a desired amount in the compositions in the prior art cited above, with a reasonable expectation of successfully formulating a nutritional composition having potato protein, selected minerals, carbohydrate and fat to provide either a sole source or a supplemental source of nutrition to an individual.
Claims 14, 15 and 18-20 are therefore prima facie obvious in view of the art.
Response to Arguments
 Amended claim 1 renders the previous rejection under 35 USC 112(a) moot. However, the scope of the subject matter in the claims as amended is not clearly defined. Appropriate correction is required, as detailed in the current office action.
Regarding claim 14 and dependent claims, it is reiterated that the composition implied by the process steps claimed, is disclosed in the cited references. Selecting alternative known forms of mineral components based on generally considered factors such as intended use, physical properties, process constraints or cost is within the scope of ordinary skill in the art.
For these reasons, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793